     Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 1 of 9 Page ID #60




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DARRIAN DANIELS, #K91046,                    )
                                                 )
                Plaintiff,                       )
                                                 )
    v.                                           )       Case No. 21ïcv–00051ïNJR
                                                 )
    JOSHUA SCHOEKBECK,                           )
    ANTHONY WILLS,                               )
    ANTHONY JONES,                               )
    EDWIN GLADNEY and                            )
    CURTIS DALLAS,                               )
                                                 )
                Defendants.                      )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”), brings this

civil rights action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. Daniels claims he was charged and disciplined unjustly, resulting

in placement in segregation, where his conditions of confinement are deplorable (Doc. 1).

He requests monetary damages and injunctive relief, including a Motion for Preliminary

Injunction and/or Protective Order (Doc. 4). 1 Although Daniels has not yet paid his

$402.00 filing fee or filed a motion for leave to proceed in forma pauperis (IFP), the Court




1To the extent that the Motion included a request for a temporary restraining order, that request
was denied on January 15, 2021 (Doc. 5).

                                                     1
    Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 2 of 9 Page ID #61




will proceed with screening based on Daniels’s request for injunctive relief. Wheeler v.

Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012). 2

       This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Daniels makes the following allegations in the Complaint and exhibits attached it

(Docs. 1 and 1-1): In October 2019, March 2020, April 2020, and September 2020, Daniels

was unjustly charged with various offenses. Officials involved in the disciplinary process

(Schoenbeck, Gladney, Dallas, and Jones) did not allow Daniels to attend any of the

disciplinary hearings and wrote falsely that he had refused to attend. Defendant Wills

“signed off” on one or more of the disciplinary actions. Among other things, Daniels was

disciplined with placement in segregation. As a result, Daniels has been housed in

segregation since October 2019.




2 Daniels’s filing fee or IFP motion is currently due on February 15, 2021, and Daniels remains
bound by this deadline. (Doc. 1). Failure to pay the fee or file for IFP by the deadline shall result
in dismissal of this case for failure to comply with a court order and to prosecute his claims. See
FED. R. CIV. P. 41(b).

                                                     2
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 3 of 9 Page ID #62




       Daniels is housed in segregation in North II Gallery (“North II”). The conditions

in North II are deplorable. The cells are tiny (the size of a parking space), and Daniels

barely has enough room to stand or stretch. Additionally, poor ventilation results in

extremely cold temperatures in the winter and unbearably hot temperatures in the

summer.

       Daniels remains in his cell, which is walled on three sides, 24 hours a day. Daniels

is developing musculoskeletal pain, tension, and depression. He is also experiencing nose

bleeds and headaches daily. Daniels is denied access to exercise, showers, and medical

treatment for his deafness. Warden Wills is generally aware of the conditions in North II

because numerous lawsuits and grievances have been filed about the conditions, and

because the conditions have been documented in publications from external agencies.

Furthermore, Warden Wills is aware that Daniels is being subjected to unconstitutional

conditions of confinement because of the grievances Daniels submitted to him as the

Chief Administrative Officer of Menard.

                                        Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide

the pro se action into the following counts:

       Count 1:      Eighth Amendment claim against Wills for exhibiting
                     deliberate indifference to Daniels’s conditions of
                     confinement while in segregation.

       Count 2:      Fourteenth Amendment due process claim against
                     Schoenbeck and Gladney in connection with Daniels’s
                     disciplinary conviction on October 15, 2019 (Doc. 1-1, p. 1)
                     for not allowing Daniels to attend the hearing and imposing
                     a three-month term of segregation.


                                                3
    Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 4 of 9 Page ID #63




       Count 3:        Fourteenth Amendment due process claim against
                       Schoenbeck and Dallas in connection with Daniels’s
                       disciplinary conviction on April 15, 2020 (Doc. 1-1, p. 5) for
                       not allowing Daniels to attend the hearing and imposing a
                       three-month term of segregation. And against Wills for
                       “signing off” on the disciplinary conviction.

       Count 4:        Fourteenth Amendment due process claim against
                       Schoenbeck and Jones in connection with Daniels’s
                       disciplinary convictions on April 28, 2020 (Doc. 1-1, pp. 15-
                       17) for not allowing Daniels to attend the hearings and
                       imposing a six-month term of segregation. And against
                       Wills for “signing off” on the disciplinary convictions.

       Count 5:        Fourteenth Amendment due process claim against
                       Schoenbeck in connection with Daniels’s disciplinary
                       convictions on March 17, 2020 (Doc. 1-1, p. 22) and
                       September 15, 2020 (Doc. 1-1, p. 23) for not allowing Daniels
                       to attend the hearings and restricting some of Daniels’s
                       privileges.


       The parties and the Court will use these designations in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 3

                                             Count 1

       Daniels states viable claims in Count 1 against Wills to the extent that Wills was

and/or is aware that Daniels is being subjected to unconstitutional conditions of




3See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
which relief can be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face”).

                                                     4
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 5 of 9 Page ID #64




confinement but has failed to take any action on his behalf. See Perez v. Fenoglio, 792 F.3d

768, 781-82 (7th Cir. 2015); Antonelli v. Sheahan, 81 F.3d 1422, 1428-29 (7th Cir. 1996); Potts

v. Manos, 2013 WL 5968930, at *4 (N.D. Ill. 2013).

                                         Counts 2 -4

       At this early stage of the litigation, Daniels states viable due process claims against

Schoenbeck (Counts 2-4), Gladney (Count 2), Dallas (Count 3), and Jones (Count 4). With

respect to each of the subject disciplinary actions, the imposed term of segregation

(between three and six months), combined with Daniels’s alleged conditions of

confinement, are enough to suggest that the subject disciplinary proceedings resulted in

the deprivation of a constitutionally protected interest. Khan v. Bland, 630 F.3d 519, 527

(7th Cir. 2010); Marion v. Columbia Corr. Inst., 559 F.3d 693, 697-98 (7th Cir. 2009). Daniels’s

allegations (Doc. 1, pp. 8, 9, 15-17) are also sufficient to raise a due process claim against

these officials for allegedly denying Daniels the opportunity to be present at the subject

disciplinary hearings. See Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007).

       Daniels, however, has not stated a cognizable claim against Wills with respect to

Counts 2 and 3. Daniels alleges that Wills gave administrative approval to the

disciplinary actions at issue in Counts 2 and 3. But there is no indication that Wills was

personally involved in conducting the hearings. Signing off on a disciplinary report does

not rise to the level of personal involvement necessary for liability to attach. See Pepper v.

Vill. of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005). Accordingly, Counts 2 and 3 will be

dismissed without prejudice as to Wills.




                                                   5
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 6 of 9 Page ID #65




                                           Count 5

       With respect to the disciplinary actions at issue in Count 5, Daniels received

commissary restrictions and a demotion to C grade status. An inmate does not have a

protected liberty interest in his “grade” status or commissary privileges, thus the

deprivation of these privileges without due process states no claim. Thomas v. Ramos, 130

F.3d 754, 762 n. 8 (7th Cir.1997) (collecting cases). Accordingly, Count 5 will be dismissed

without prejudice.

                           Motion for Preliminary Injunction

       Daniels has filed a Motion for Preliminary Injunction and/or Temporary

Restraining Order (Doc. 4) with respect to his conditions of confinement in segregation.

Daniels’s request for a temporary restraining order was denied on January 15, 2021

(Doc. 5), but his request for a preliminary injunction remains pending. The Court will

direct Defendant Wills to respond to the request in an expedited fashion. A response

is due on or before February 15, 2021.

                                       Disposition

       Count 1 shall proceed against Wills. Count 2 shall proceed against Schoenbeck and

Gladney. Count 2 is DISMISSED without prejudice as to Wills. Count 3 shall proceed

against Schoenbeck and Dallas. Count 3 is DISMISSED without prejudice as to Wills.

Count 4 shall proceed against Schoenbeck and Jones. Count 5 is DISMISSED without

prejudice.

       Wills is DIRECTED to file a response to the Motion for Preliminary Injunction

(Doc. 4) on or before February 15, 2021.


                                                6
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 7 of 9 Page ID #66




       The Clerk of Court shall prepare for Schoenbeck, Jones, Gladney, Dallas, and

Wills (individual capacity with respect to Count 1 and official capacity with request to

any request for injunctive relief): (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, Motions for Preliminary

Injunction (Doc. 4), and this Memorandum and Order to each defendant’s place of

employment as identified by Daniels. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and

the Court will require that defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address

provided by Daniels, the employer shall furnish the Clerk with that defendant’s current

work address, or, if not known, his or her last known address. This information shall be

used only for sending the forms as directed above or for formally effecting service. Any

documentation of the address shall be retained only by the Clerk. Address information

shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       If judgment is rendered against Daniels, and the judgment includes the payment


                                                7
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 8 of 9 Page ID #67




of costs under Section 1915, he will be required to pay the full amount of the costs,

whether or not an in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Daniels is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 21, 2021


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                                 8
  Case 3:21-cv-00051-NJR Document 6 Filed 01/21/21 Page 9 of 9 Page ID #68




                                   Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of

your lawsuit and serve them with a copy of your complaint. After service has been

achieved, the defendants will enter their appearance and file an Answer to the complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’

Answers, but it is entirely possible that it will take 90 days or more. When all of the

defendants have filed Answers, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendants before filing any motions, to give the

defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at his time, unless otherwise directed

by the Court.




                                                9
